Concurring Opinion.
Davis, J.
If the answer alleged that the reason the machine did not do the Work it was warranted to do was due wholly to its defective construction, and that it could not be made to do good work without remodeling and reconstruction of the machine, the finding would sustain the conclusion of law. In such event it would have been useless for appellee to take the machine to his farm at the request of the agent for further trial. Therefore, in the absence of such averment in the answer, I concur in the result. If it is true that the *472appellant has, through its selling agent or other agent, appropriated or sold the machine returned by the appellee, the appellant will not be entitled to recover.
Filed March 3, 1896.